Citation Nr: 1218063	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  99-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	B. Kramer, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1959 to October 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This case was most recently before the Board in March 2009.

The appeal is REMANDED to the RO.  


REMAND

The Veteran was afforded a hearing before the Board, sitting at the Oakland, RO, in March 2007, before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  Consequently, in April 2012, the Board asked the Veteran whether he desired to have a new Board hearing.  

The Veteran responded in the affirmative shortly thereafter (in April 2012), requesting a hearing before a Board VLJ at the RO (i.e., a Travel Board hearing).  As such, he should be afforded another opportunity to provide testimony at a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board personal hearing before a VLJ sitting at the RO (Travel Board hearing) at the earliest available opportunity, with appropriate notification to him and his attorney.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


